Citation Nr: 1010627	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for vision problems.  

2.  Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
residuals of a fracture of the right arm due to a motor 
vehicle accident.  

3.  Entitlement to service connection for residuals of a left 
arm fracture due to a motor vehicle accident.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board remanded the instant claims in June 2008 for 
further development.  

On September 8, 2008, the RO issued a rating action which 
denied the claims concerning clear and unmistakable error in 
the previous denials of service connection for left and right 
arm fracture residuals and vision problems.  The Veteran was 
notified of this denial on September 15, 2008; the notice 
letter included a copy of the rating action as well as his 
appellate rights.  He did not timely appeal these denials.  
Therefore, the issues of clear and unmistakable error in the 
previous denials are no longer before the Board.  The 
underlying claims for service connection were readjudicated 
by the September 9, 2008 Supplemental Statement of the Case 
(SSOC) and are again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for the residuals of a right arm fracture due to a 
motor vehicle accident and seeks entitlement to service 
connection for the residuals of a left arm fracture due to a 
motor vehicle accident and entitlement to service connection 
for vision problems.  

Unfortunately, another remand is needed in this case. On 
March 8, 2010, the Veteran submitted a letter concerning his 
claims.  This letter, from the only eye-witness to the 
Veteran's motor vehicle accident and a passenger in the motor 
vehicle during the accident, indicates information that may 
be pertinent to the final adjudication of the claims.  
However, since the Veteran has not waived RO consideration of 
the evidence, due process requires that the claim be 
remanded.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

Readjudicate the Veteran's application to 
reopen the claim of service connection 
for right arm fracture residuals and 
service connection for left arm fracture 
residuals, secondary to a motor vehicle 
accident, and service connection for 
vision problems, particularly in light of 
the March 2010 eyewitness affidavit 
submitted in support of the Veteran's 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, send him a SSOC and give 
him an opportunity to respond to it prior 
to returning the case to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


